DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 and 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	Misnumbered claims (between 4 to 6, between 8 to 10, between 13 to 15, between 17 to 19) on the current claims (1-4, 6-8, 10-13, 15-17 and 19) should be amended to claims (1-15) respectively.

Claim Objections
Claim 10 is objected to because of the following informalities:  
in claim 10 of lines 1 the occurrence of "comprising" should be amended to--- " comprising:"-----
in claim 10 of lines 3 the occurrence of "comprising" should be amended to--- " comprising:"-----
in claim 10 of lines 7 the occurrence of "disregarded" should be amended to--- " disregarded;"-----
Appropriate corrections are required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 6, 10, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. (US 10,868,659 B2) in view of Ko et al. [hereinafter as Ko], US 2012/0014477 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method in a user equipment (UE) configured to receive data from base station in subframes of a Time Division Duplex system, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the method comprising: receiving a subframe from the base station, wherein a grant message is included in the received subframe, the grant message containing information indicating that fewer symbol intervals will be utilized in the received subframe than in the normal subframe; and in response to said information indicating that fewer symbol intervals will be utilized, disregarding symbols in one or more symbol intervals at the end of the received subframe when processing the received subframe.
	The patent application does not disclose a method, in a user equipment (UE) configured to receive data from a base station in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the method comprising: receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe and containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded; and in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe.
	However, Ko discloses receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.4 [0078] lines 1-11, Fig.11 [0108] lines 1-9 and Fig.11 S103 [0114] lines 1-4).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe as taught by Ko is to be added in the patent application.
	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term "a grant message scheduling the UE to receive data in the subframe” from claim 1 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 6, the claim 5 of patent application discloses A method in a base station configured to transmit data to a user equipment (UE) in subframes of a Time Division Duplex system, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the method comprising: transmitting, to the UE, a subframe in which symbol intervals at the end of the subframe are not utilized, the subframe comprising a grant message containing information indicating that fewer symbol intervals will be utilized in the transmitted subframe than in the normal subframe.
	The patent application does not disclose a method in a base station configured to transmit data to a user equipment (UE) in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the method comprising:
transmitting to the UE, in a subframe, a grant message scheduling the UE to receive data in the subframe and containing information indicating that one or more symbol
intervals at the end of the subframe are to be disregarded.
	However, Ko discloses transmitting to the UE, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.4 [0078] lines 1-11, Fig.11 [0108] lines 1-9 and Fig.11 S103 [0114] lines 1-4).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe as taught by Ko is to be added in the patent application.
	Applicant's claim 6 merely broaden the scope of patent application claim 1 by eliminating the term "a grant message scheduling the UE to receive data in the subframe” from claim 5 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 10, the claim 8 of patent application discloses A user equipment (UE) comprising a receiver circuit configured to receive data from a base station in subframes of a Time Division Duplex system, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the UE further comprising a processing circuit configured to control the receiver circuit and to process subframes received from the base station, wherein the processing circuit is further configured to: receive a subframe from the base station via the receiver circuit, wherein a grant message is included in the received subframe, the grant message containing information indicating that fewer symbol intervals will be utilized in the received subframe than in the normal subframe, and, in response to the information indicating that fewer symbol intervals will be utilized, disregard symbols in one or more symbol intervals at the end of the received subframe when processing the received subframe.
	The patent application does not disclose a user equipment (UE) comprising a receiver circuit configured to receive data from a base station in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the UE further comprising a processing circuit configured to control the receiver circuit and to:
receive, in a subframe, a grant message scheduling the UE to receive data in the subframe and containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded, and, in response to the grant message, disregard symbols in one or more symbol intervals at the end of the subframe when processing the subframe.
 	However, Ko discloses receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.4 [0078] lines 1-11, Fig.11 [0108] lines 1-9 and Fig.11 S103 [0114] lines 1-4).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe as taught by Ko is to be added in the patent application.
	Applicant's claim 10 merely broaden the scope of patent application claim 1 by eliminating the term "a grant message scheduling the UE to receive data in the subframe” from claim 8 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 15, the claim 12 of patent application discloses A base station, comprising a transmitter circuit configured to transmit data to a user equipment (UE) in subframes of a Time Division Duplex system, wherein a predetermined number of symbol intervals is utilized in a normal subframe, and the base station further comprising a processing circuit configured to control the transmitter circuit, characterized in that the processing circuit is further configured to: transmit, via the transmitter circuit to the UE, a subframe in which symbol intervals at the end of the subframe are not utilized, the subframe comprising a grant message containing information indicating that fewer symbol intervals will be utilized in the subframe than in the normal subframe. 
	The patent application does not disclose a base station, comprising a transmitter circuit configured to transmit data to a user equipment (UE) in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the base station further comprising a processing circuit configured to control the transmitter circuit and to: transmit, via the transmitter circuit to the UE, in a subframe, a grant message scheduling the UE to receive data in the subframe and containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded.
	However, Ko discloses transmit, via the transmitter circuit to the UE, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.4 [0078] lines 1-11, Fig.11 [0108] lines 1-9 and Fig.11 S103 [0114] lines 1-4).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe as taught by Ko is to be added in the patent application.
	Applicant's claim 15 merely broaden the scope of patent application claim 1 by eliminating the term "a grant message scheduling the UE to receive data in the subframe” from claim 12 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 19, the claim 15 of patent application discloses A non-transitory computer-readable medium comprising, stored thereupon, a computer program for a user equipment (UE) configured to receive data from a base station in subframes of a Time Division Duplex system, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the computer program comprising computer program code that, when executed by a processor of the UE, causes the UE to perform the steps of receiving a subframe from the base station, wherein a grant message is included in the received subframe, the grant message containing information indicating that fewer symbol intervals will be utilized in the received subframe than in the normal subframe, in response to said information indicating that fewer symbol intervals will be utilized, disregarding symbols in one or more symbol intervals at the end of the received subframe when processing the received subframe.
	The patent application does not disclose a non-transitory computer-readable medium comprising, stored thereupon, a computer program for a user equipment (UE) configured to receive data from a base station in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe, the computer program comprising computer program code that, when executed by a processor of the
UE, causes the UE to perform the steps of: receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe and containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded; and in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe.
	However, Ko discloses receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.4 [0078] lines 1-11, Fig.11 [0108] lines 1-9 and Fig.11 S103 [0114] lines 1-4).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe as taught by Ko is to be added in the patent application.
	Applicant's claim 19 merely broaden the scope of patent application claim 1 by eliminating the term "a grant message scheduling the UE to receive data in the subframe” from claim 15 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: in response to …., disregarding symbols in one or more symbol intervals ….” 
Regarding Claim 6, claim recites, in the preamble, “A method in a base station, ….. :, and thus claim is a transmitting method claim.
Yet, the body of the claim fails to recite essential steps/actions of “base station configured to transmit data to a user equipment in subframes ……..”, which create confusion when directed infringement occurs i.e., essential steps/actions is missing. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret the claim as best understood. 
Claims 7-8 are also rejected for the same reason as being indefinite set forth above because they are dependent upon the rejected claim 6.

Regarding Claim 15, claim recites, in the preamble, “A base station, ….. :, and thus claim is a base station claim.
Yet, the body of the claim fails to recite essential steps/actions of “base station, comprising a transmitter circuit configured to transmit data to a user equipment in subframes ……..”, which create confusion when directed infringement occurs i.e., essential steps/actions is missing. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret the claim as best understood. 
Claims 16-17 are also rejected for the same reason as being indefinite set forth above because they are dependent upon the rejected claim 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. [hereinafter as Ko], US 2012/0014477 A1 in view of Malladi et al. [hereinafter as Malladi], US 2009/0046672 A1 further in view of Seo et al. [hereinafter as Seo], US 2013/0329711 A1.                                                                                                           Regarding claim 1, Ko discloses wherein a method, in a user equipment (UE) configured to receive data from a base station in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe (Fig.11 S101 [0108] lines 1-9, a BS transmits a CQI RS (CRS) configuration indicator to a UE and a subframe in which the CQI RS is transmitted an OFDM symbol in the subframe), the method comprising:
receiving, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.11 S103 [0114] lines 1-4, the UE receives the CQI RS subframe from the BS and Fig.4 [0078] lines 1-11, a maximum of three OFDM symbols located in a front portion of a 1st slot within the subframe correspond to a control region to be assigned with a PDCCH, the PDCCH may carry an uplink (UL) scheduling grant (i.e., grant message) which informs the UE of resource assignment for uplink transmission and Fig.11 [0108] lines 1-9, a subframe in which the CQI RS is transmitted, period information, a time offset, an OFDM symbol in the subframe and/or CRS configuration information).
	However, Ko does not explicitly disclose wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded; and in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe.
	In the same field of endeavor, Malladi teaches wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) in the received subframe than in the normal subframe; see also [0070], [0075] and [0124]); 
and in response to the grant message (Fig.5 [0064], in response to the region 309 grant information e.g., 6 symbols or less), disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe (Fig.3 [0065]-[0066], the guard time of region 309 can be omitted, erased, and/or otherwise eliminated (i.e., disregarding symbols in one or more symbol intervals) at the end of the received subframe 304 when rate matching/processing the received subframe 304 and Fig.3 [0072], the guard time interval of region 309 can be reduced, minimized or eliminated, omitted, erased, and/or otherwise eliminated (i.e., disregarding symbols in one or more symbol intervals) at the end of the received subframe 304 when rate matching/ processing the received subframe 304).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ko to incorporate the teaching of Malladi in order to provide improved reception of data. 
	It would have been beneficial to allocate a portion of resource elements at the end of slot 308 (e.g., region 309), comprising a desired number of symbols, as guard time to enable the mobile device 116 to time advance its uplink transmission. Consequently, at least a portion of the data associated with the PDSCH, including DBCH, during the guard time can be omitted, erased, and/or otherwise eliminated as taught by Malladi to have incorporated in the system of Ko to provide improved performance, for example, higher throughput and greater reliability. (Malladi, Fig.1 [0007], Fig.3 [0065]-[0066] and Fig.3 [0072]). 
	Even though Ko and Malladi disclose wherein in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe, in the same field of endeavor, Seo teaches wherein in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe (Fig.13-14 [0161]-[0164], the subframe comprising grant message in which symbol intervals is excluded (i.e., disregarding) at the last OFDM symbol or SC-FDMA symbol of the subframe when processing the received subframe signal and Fig.2b [0063], the DwPTS as the guard period at the end of the received subframe).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Ko and Malladi to incorporate the teaching of Seo in order to improve data transmission efficiency.
          	It would have been beneficial to transmit/receive a signal using OFDM (or SC-FD MA) symbols excluding a last OFDM (or SC-FDMA) symbol without defining a separate Indicator as taught by Seo to have incorporated in the system of Ko and Malladi to provide improving transmission reliability and transmission rate. (Seo, Fig.13-14 [0161]-[0164], Fig.6 [0072] and Fig.2b [0063])

Regarding claim 2, Ko, Malladi and Seo disclose all the elements of claim 1 as stated above wherein Malladi further discloses the information specifies a number of symbol intervals that are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) will be utilized/regarded specifies a number of symbol intervals (such as 309 symbol intervals at the end of the slot 308) that are not utilized/disregarded).

Regarding claim 3, Ko, Malladi and Seo disclose all the elements of claim 1 as stated above wherein Malladi further discloses switching from reception mode to transmission mode during the one or more disregarded symbol intervals at the end of the subframe (Fig.1-3 [0066], switching from Downlink DL to Uplink UL (i.e., reception mode to transmission mode) during the region 39 symbol intervals (i.e., non-utilized/disregarded) symbol intervals at the end slot 308 of the received subframe).

Regarding claim 4, Ko, Malladi and Seo disclose all the elements of claim 1 as stated above wherein Ko further discloses the grant message is included in a beginning portion of the subframe (Fig.4 [0078] lines 1-11, the uplink (UL) scheduling grant (i.e., grant message) is included in a beginning portion of the received subframe).

Regarding claim 10, Ko discloses wherein a user equipment (UE) comprising a receiver circuit configured to receive data from a base station in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe (Fig.11 S101 [0108] lines 1-9, a BS transmits a CQI RS (CRS) configuration indicator to a UE and a subframe in which the CQI RS is transmitted an OFDM symbol in the subframe), the UE further comprising a processing circuit configured to control the receiver circuit and to (Fig.1&11 [0251], the UE comprises a processor configured to control the receiver):
receive, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.11 S103 [0114] lines 1-4, the UE receives the CQI RS subframe from the BS and Fig.4 [0078] lines 1-11, a maximum of three OFDM symbols located in a front portion of a 1st slot within the subframe correspond to a control region to be assigned with a PDCCH, the PDCCH may carry an uplink (UL) scheduling grant (i.e., grant message) which informs the UE of resource assignment for uplink transmission and Fig.11 [0108] lines 1-9, a subframe in which the CQI RS is transmitted, period information, a time offset, an OFDM symbol in the subframe and/or CRS configuration information).
	However, Ko does not explicitly disclose wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded, and, in response to the grant message, disregard symbols in one or more symbol intervals at the end of the subframe when processing the subframe.
	In the same field of endeavor, Malladi teaches wherein a grant message and containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) in the received subframe than in the normal subframe; see also [0070], [0075] and [0124]), and,
in response to the grant message (Fig.5 [0064], in response to the region 309 grant information e.g., 6 symbols or less), disregard symbols in one or more symbol intervals at the end of the subframe when processing the subframe (Fig.3 [0065]-[0066], the guard time of region 309 can be omitted, erased, and/or otherwise eliminated (i.e., disregarding symbols in one or more symbol intervals) at the end of the received subframe 304 when rate matching/processing the received subframe 304 and Fig.3 [0072], the guard time interval of region 309 can be reduced, minimized or eliminated, omitted, erased, and/or otherwise eliminated (i.e., disregarding symbols in one or more symbol intervals) at the end of the received subframe 304 when rate matching/ processing the received subframe 304).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ko to incorporate the teaching of Malladi in order to provide improved reception of data. 
	It would have been beneficial to allocate a portion of resource elements at the end of slot 308 (e.g., region 309), comprising a desired number of symbols, as guard time to enable the mobile device 116 to time advance its uplink transmission. Consequently, at least a portion of the data associated with the PDSCH, including DBCH, during the guard time can be omitted, erased, and/or otherwise eliminated as taught by Malladi to have incorporated in the system of Ko to provide improved performance, for example, higher throughput and greater reliability. (Malladi, Fig.1 [0007], Fig.3 [0065]-[0066] and Fig.3 [0072]). 
	Even though Ko and Malladi disclose wherein in response to the grant message, disregard symbols in one or more symbol intervals at the end of the subframe when processing the subframe, in the same field of endeavor, Seo teaches wherein in response to the grant message, disregard symbols in one or more symbol intervals at the end of the subframe when processing the subframe (Fig.13-14 [0161]-[0164], the subframe comprising grant message in which symbol intervals is excluded (i.e., disregarding) at the last OFDM symbol or SC-FDMA symbol of the subframe when processing the received subframe signal and Fig.2b [0063], the DwPTS as the guard period at the end of the received subframe).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Ko and Malladi to incorporate the teaching of Seo in order to improve data transmission efficiency.
          	It would have been beneficial to transmit/receive a signal using OFDM ( or SC-FD MA) symbols excluding a last OFDM (or SC-FDMA) symbol without defining a separate Indicator as taught by Seo to have incorporated in the system of Ko and Malladi to provide improving transmission reliability and transmission rate. (Seo, Fig.13-14 [0161]-[0164], Fig.6 [0072] and Fig.2b [0063])

Regarding claim 11, Ko, Malladi and Seo disclose all the elements of claim 10 as stated above wherein Malladi further discloses the information specifies a number of symbol intervals that are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) will be utilized/regarded specifies a number of symbol intervals (such as 309 symbol intervals at the end of the slot 308) that are not utilized/disregarded).

Regarding claim 12, Ko, Malladi and Seo disclose all the elements of claim 10 as stated above wherein Malladi further discloses the processing circuit is further configured to: control the receiver circuit to switch off a reception mode, and control a transmitter circuit to switch on a transmission mode during the one or more disregarded symbol intervals at the end of the subframe (Fig.1-3 [0066], switching from Downlink DL to Uplink UL (i.e., reception mode to transmission mode) during the region 39 symbol intervals (i.e., non-utilized/disregarded) symbol intervals at the end slot 308 of the received subframe).

Regarding claim 13, Ko, Malladi and Seo disclose all the elements of claim 10 as stated above wherein Ko further discloses the grant message is included in a beginning portion of the subframe (Fig.4 [0078] lines 1-11, the uplink (UL) scheduling grant (i.e., grant message) is included in a beginning portion of the received subframe).

Regarding claim 19, Ko discloses wherein a non-transitory computer-readable medium comprising, stored thereupon (Fig.75 [0251] lines 11-14, Software is storable in a memory unit and executed by the processor and can be used as the memory unit or the processor, the UE comprises a processor and a controller), a computer program for a user equipment (UE) configured to receive data from a base station in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe (Fig.75 [0251] lines 11-14, Software is storable in a memory unit and executed by the processor and Fig.11 S101 [0108] lines 1-9, a BS transmits a CQI RS (CRS) configuration indicator to a UE and a subframe in which the CQI RS is transmitted an OFDM symbol in the subframe), the computer program comprising computer program code that (Fig.75 [0251] lines 5-6, a programmable logic device (PLD) and a field programmable gate array), when executed by a processor of the UE (Fig.75 [0251] lines 11-14, executed by the processor and can be used as the memory unit or the processor), causes the UE to perform the steps of (Fig.1&11 [0251], the UE comprises a processor cause the UE to perform):
receiving, in a subframe, a grant message scheduling the UE to receive data in the
subframe (Fig.11 S103 [0114] lines 1-4, the UE receives the CQI RS subframe from the BS and Fig.4 [0078] lines 1-11, a maximum of three OFDM symbols located in a front portion of a 1st slot within the subframe correspond to a control region to be assigned with a PDCCH, the PDCCH may carry an uplink (UL) scheduling grant (i.e., grant message) which informs the UE of resource assignment for uplink transmission and Fig.11 [0108] lines 1-9, a subframe in which the CQI RS is transmitted, period information, a time offset, an OFDM symbol in the subframe and/or CRS configuration information).
	However, Ko does not explicitly disclose wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded; and in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe.
	In the same field of endeavor, Malladi teaches wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) in the received subframe than in the normal subframe; see also [0070], [0075] and [0124]); and
in response to the grant message (Fig.5 [0064], in response to the region 309 grant information e.g., 6 symbols or less), disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe (Fig.3 [0065]-[0066], the guard time of region 309 can be omitted, erased, and/or otherwise eliminated (i.e., disregarding symbols in one or more symbol intervals) at the end of the received subframe 304 when rate matching/processing the received subframe 304 and Fig.3 [0072], the guard time interval of region 309 can be reduced, minimized or eliminated, omitted, erased, and/or otherwise eliminated (i.e., disregarding symbols in one or more symbol intervals) at the end of the received subframe 304 when rate matching/ processing the received subframe 304).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ko to incorporate the teaching of Malladi in order to provide improved reception of data. 
	It would have been beneficial to allocate a portion of resource elements at the end of slot 308 (e.g., region 309), comprising a desired number of symbols, as guard time to enable the mobile device 116 to time advance its uplink transmission. Consequently, at least a portion of the data associated with the PDSCH, including DBCH, during the guard time can be omitted, erased, and/or otherwise eliminated as taught by Malladi to have incorporated in the system of Ko to provide improved performance, for example, higher throughput and greater reliability. (Malladi, Fig.1 [0007], Fig.3 [0065]-[0066] and Fig.3 [0072]). 
	Even though Ko and Malladi disclose wherein in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe, in the same field of endeavor, Seo teaches wherein in response to the grant message, disregarding symbols in one or more symbol intervals at the end of the subframe when processing the subframe (Fig.13-14 [0161]-[0164], the subframe comprising grant message in which symbol intervals is excluded (i.e., disregarding) at the last OFDM symbol or SC-FDMA symbol of the subframe when processing the received subframe signal and Fig.2b [0063], the DwPTS as the guard period at the end of the received subframe).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Ko and Malladi to incorporate the teaching of Seo in order to improve data transmission efficiency.
          	It would have been beneficial to transmit/receive a signal using OFDM (or SC-FD MA) symbols excluding a last OFDM (or SC-FDMA) symbol without defining a separate Indicator as taught by Seo to have incorporated in the system of Ko and Malladi to provide improving transmission reliability and transmission rate. (Seo, Fig.13-14 [0161]-[0164], Fig.6 [0072] and Fig.2b [0063])



Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. [hereinafter as Ko], US 2012/0014477 A1 in view of Malladi et al. [hereinafter as Malladi], US 2009/0046672 A1.
Regarding claim 6, Ko discloses wherein a method in a base station configured to transmit data to a user equipment (UE) in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe (Fig.11 S101 [0108] lines 1-9, a BS transmits a CQI RS (CRS) configuration indicator to a UE and a subframe in which the CQI RS is transmitted an OFDM symbol in the subframe), the method comprising:
transmitting to the UE, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.11 S103 [0114] lines 1-4, the UE receives the CQI RS subframe from the BS and Fig.4 [0078] lines 1-11, a maximum of three OFDM symbols located in a front portion of a 1st slot within the subframe correspond to a control region to be assigned with a PDCCH, the PDCCH may carry an uplink (UL) scheduling grant (i.e., grant message) which informs the UE of resource assignment for uplink transmission and Fig.11 [0108] lines 1-9, a subframe in which the CQI RS is transmitted, period information, a time offset, an OFDM symbol in the subframe and/or CRS configuration information).
	However, Ko does not explicitly disclose wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded.
	In the same field of endeavor, Malladi teaches wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) in the received subframe than in the normal subframe; see also [0070], [0075] and [0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ko to incorporate the teaching of Malladi in order to provide improved reception of data. 
	It would have been beneficial to allocate a portion of resource elements at the end of slot 308 (e.g., region 309), comprising a desired number of symbols, as guard time to enable the mobile device 116 to time advance its uplink transmission. Consequently, at least a portion of the data associated with the PDSCH, including DBCH, during the guard time can be omitted, erased, and/or otherwise eliminated as taught by Malladi to have incorporated in the system of Ko to provide improved performance, for example, higher throughput and greater reliability. (Malladi, Fig.1 [0007], Fig.3 [0065]-[0066] and Fig.3 [0072]).

Regarding claim 7, Ko and Malladi disclose all the elements of claim 6 as stated above wherein Malladi further discloses the information specifies a number of symbol intervals that are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) will be utilized/regarded specifies a number of symbol intervals (such as 309 symbol intervals at the end of the slot 308) that are not utilized/disregarded).

Regarding claim 8, Ko and Malladi disclose all the elements of claim 6 as stated above wherein Ko further discloses the grant message is comprised in a beginning portion of the subframe (Fig.4 [0078] lines 1-11, the uplink (UL) scheduling grant (i.e., grant message) is included in a beginning portion of the received subframe).


Regarding claim 15, Ko discloses wherein a base station, comprising a transmitter circuit configured to transmit data to a user equipment (UE) in subframes, wherein a predetermined number of symbol intervals is utilized in a normal subframe (Fig.11 S101 [0108] lines 1-9, a BS transmits a CQI RS (CRS) configuration indicator to a UE and a subframe in which the CQI RS is transmitted an OFDM symbol in the subframe), the base station further comprising a processing circuit configured to control the transmitter circuit and to:
transmit, via the transmitter circuit to the UE, in a subframe, a grant message scheduling the UE to receive data in the subframe (Fig.11 S103 [0114] lines 1-4, the UE receives the CQI RS subframe from the BS and Fig.4 [0078] lines 1-11, a maximum of three OFDM symbols located in a front portion of a 1st slot within the subframe correspond to a control region to be assigned with a PDCCH, the PDCCH may carry an uplink (UL) scheduling grant (i.e., grant message) which informs the UE of resource assignment for uplink transmission and Fig.11 [0108] lines 1-9, a subframe in which the CQI RS is transmitted, period information, a time offset, an OFDM symbol in the subframe and/or CRS configuration information).
	However, Ko does not explicitly disclose wherein containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded.
	In the same field of endeavor, Malladi teaches wherein a grant message containing information indicating that one or more symbol intervals at the end of the subframe are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) in the received subframe than in the normal subframe; see also [0070], [0075] and [0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ko to incorporate the teaching of Malladi in order to provide improved reception of data.
	It would have been beneficial to allocate a portion of resource elements at the end of slot 308 (e.g., region 309), comprising a desired number of symbols, as guard time to enable the mobile device 116 to time advance its uplink transmission. Consequently, at least a portion of the data associated with the PDSCH, including DBCH, during the guard time can be omitted, erased, and/or otherwise eliminated as taught by Malladi to have incorporated in the system of Ko to provide improved performance, for example, higher throughput and greater reliability. (Malladi, Fig.1 [0007], Fig.3 [0065]-[0066] and Fig.3 [0072]).

Regarding claim 16, Ko and Malladi disclose all the elements of claim 15 as stated above wherein Malladi further discloses the information specifies a number of symbol intervals that are to be disregarded (Fig.3 [0065], the region 309 (i.e., grant message) containing information indicating that guard time can be omitted, erased, and/or otherwise eliminated (i.e., disregarded) will be utilized/regarded specifies a number of symbol intervals (such as 309 symbol intervals at the end of the slot 308) that are not utilized/disregarded).

Regarding claim 17, Ko and Malladi disclose all the elements of claim 15 as stated above wherein Ko further discloses the grant message is comprised in a beginning portion of the subframe (Fig.4 [0078] lines 1-11, the uplink (UL) scheduling grant (i.e., grant message) is included in a beginning portion of the received subframe).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (Pub. No.: US 2009/0201838 A1) teaches Dynamic Adjustment of Downlink/Uplink Allocation Ratio in TDD Wireless Systems. 

Parkvall et al. (Pub. No.: US 2011/0149813 A1) teaches Flexible Subframes.

Prihed et al. (Pub. No.: US 2013/0170568 A1) teaches Reducing Inter-Carrier Interference in OFDM and OFDM systems by Time Sample Scaling based on Cyclic Prefix Samples

Wilhelmsson (US Patent No.: US 7769094 B2) teaches Arrangement and Method for Reducing the Impact of Interfering Signals in a Communication System.

Ikeda (Pub. No.: US 2011/0044255 A1) teaches Radio Communication System, Radio Communication Device, Radio Communication Method, and Program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414